Case 5:16-cv-10444-JEL-MKM ECF No. 1915, PageID.67193 Filed 07/27/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

    ORDER REGARDING POST-HEARING MATTERS AND
  ORDERING RESPONSE TO HALL OBJECTORS’ MOTION FOR
                   COMPLIANCE

       On July 12, 2021, the Court conducted the first of a three-day final

 approval and fairness hearing regarding the partial settlement of claims

 in the Flint Water Cases. On July 12, 2021, counsel for the Chapman and

 Lowery Plaintiffs, Mark Cuker, made a presentation to the Court using

 slides. The Court orders Mr. Cuker to file the slides on the docket

 accompanied by a declaration.

       Separately, the Hall objectors filed a motion for compliance with

 Rule 23(e). (ECF No. 1908.) The Court orders that the Special Master,

 who maintains census information, set forth in a report the status of the

 five individuals named in the Hall objectors’ motion. Specifically,
Case 5:16-cv-10444-JEL-MKM ECF No. 1915, PageID.67194 Filed 07/27/21 Page 2 of 2




 whether these five individuals are included on the current version of

 Exhibit 1a or 1b.1

        Counsel for the Washington Plaintiffs who withdrew their

 objections, Marc Bern and Stephen Monroe, should file a response within

 the time required in Eastern District of Michigan L.R. 7.1 for non-

 dispositive motions indicating: (1) whether these five individuals were

 individually retained or class Plaintiffs; and (2) if they are class

 Plaintiffs, whether payment or other consideration was paid to an

 objector or counsel for the withdrawal of these objections.

        IT IS SO ORDERED.

 Dated: July 27, 2021                                s/Judith E. Levy
 Ann Arbor, Michigan                                 JUDITH E. LEVY
                                                     United States District Judge

                                  CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served upon counsel of record and
 any unrepresented parties via the Court’s ECF System to their respective email or First Class U.S.
 mail addresses disclosed on the Notice of Electronic Filing on July 27, 2021.

                                                     s/William Barkholz
                                                     WILLIAM BARKHOLZ
                                                     Case Manager




        1As set forth in the exhibits themselves, the versions filed in November 2020
 are, “[p]reliminary and subject to change.” (ECF No. 1319-2, PageID.40414.) The
 Special Master maintains the current versions of these exhibits.
                                                 2
